[ex101projectspartanjhoff001.jpg]
TCO 361918554v2 1 CONSULTING SERVICES AGREEMENT THIS CONSULTING SERVICES
AGREEMENT (the “Agreement”) is made effective as of May 3, 2016 (the “Effective
Date”), by and between DANYA INTERNATIONAL LLC, a Maryland limited liability
company, and its present and future divisions, affiliates and subsidiaries
(collectively, the “Company”), and Jeffrey Hoffman, an individual, who has a
federal tax identification number set forth below his signature block on the
signature page hereto (“Consultant”). Background to Agreement: A. On the
Effective Date, Consultant, as the majority owner of the sole stockholder of the
Company sold to DLH Holdings Corp., a New Jersey corporation (“DLH”), and DLH
indirectly acquired from Consultant (and the other equityholders of the sole
stockholder of the Company), all of Consultant’s equity capital that he
indirectly held in the Company, which is now a wholly-owned subsidiary of DLH
(the “Acquisition”). B. The Company desires to retain the services of Consultant
to perform the Services (defined below) on behalf of the Company as an
independent contractor, and Consultant desires to perform the Services as an
independent contractor. C. Consultant is willing and able to perform such
Services in furtherance of the Company’s business under the terms and conditions
of this Agreement. D. As a condition to the Company’s execution and delivery of
this Agreement and consummation of the Acquisition, Consultant is obligating
himself to certain noncompetition and nonsolicitation provisions set forth in a
Non-Competition Agreement in connection with the Acquisition. Nothing in this
Agreement is intended to supersede any obligations Consultant has under the Non-
Competition Agreement, including without limitation, any noncompetition and
nonsolicitation obligations. NOW THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties incorporate the above-stated recitals and agree as
follows: 1. Scope of Services; Compensation. (a) Retained Services. During the
Term (as defined below), Consultant will provide the Company the consulting
services set forth in this Section 1 (collectively, the “Services”). More
specifically, Consultant agrees to use reasonable efforts to (1) provide an
efficient transition of the Company’s business following the Acquisition, and
(2) ensure continuity of personnel and the business enterprise, including by, to
the extent reasonably requested by the Company from time to time: (i) providing
bid and proposal support, transfer of knowledge of corporate infrastructure,
general knowledge transfer, transition of customer relationships, and like
support activities; (ii) providing advice and guidance in order to ensure
continuity of current operations; (iii) providing the Services with all due
care, skill and ability and using his reasonable efforts to promote the
interests of the Company;



--------------------------------------------------------------------------------



 
[ex101projectspartanjhoff002.jpg]
TCO 361918554v2 2 (iv) promptly giving to the Company all information and
reports it may reasonably require in connection with matters relating to the
provision of the Services or the business of Company; (v) providing strategic
guidance for the Company; (vi) assisting in marketing and business development
efforts towards current and potential new customers; (vii) taking all reasonable
steps to offer (or cause to be offered) to the Company any opportunities related
to the Company’s business as soon as practicable after the same come to his
knowledge and in any event before the same are offered by Consultant (or caused
by Consultant to be offered) to any other party; and (viii) performing such
other services reasonably requested by the Company. (b) Performance. Consultant
will perform the Services in a timely, good and workmanlike manner, at all times
acting in the best interests of the Company and in accordance with the terms of
this Agreement. Consultant will utilize professional skill, diligence and care
to ensure that all Services are scheduled, performed and completed to the
Company’s satisfaction. (c) Compliance with Laws. Consultant will perform the
Services in compliance with all applicable laws, rules and regulations. In
addition, Consultant agrees to comply with all applicable policies of the
Company, copies of which will be provided to Consultant upon his request. (d)
Availability. Consultant will use reasonable efforts to ensure that he is
available during business time on reasonable notice to provide such assistance
or information as the Company may require. Specifically, the Company and
Consultant anticipate that Consultant will render his Services for no more than
forty (40) hours per any calendar week in the Term, which is expected to
decrease over time during the Term (“Agreed Availability”). 2. Term. The initial
term of this Agreement will continue for twelve (12) months following the
Effective Date (“Initial Term”), unless this Agreement is sooner terminated in
accordance with the terms of this Agreement. By mutual written consent of the
Company and Consultant, this Agreement may be extended beyond the Initial Term
for subsequent six (6) month terms up to an additional 12 months following the
Initial Term (together with the Initial Term, the “Term”), unless this Agreement
is sooner terminated in accordance with the terms of this Agreement. 3.
Consulting Fee. In consideration for the Services rendered to the Company, the
Company agrees to pay Consultant (collectively the “Consulting Fee”) $10,000 per
month worked during the Term. It is intended that the Consulting Fee paid
hereunder will constitute compensation to Consultant as an independent
contractor and not as an individual employed by the Company. Consultant shall
invoice the Company monthly for services and expenses and shall provide such
reasonable receipts or other documentation of expenses as Company might request.
The Company will pay Consultant net fifteen (15) days from the date of its
receipt of invoice. Consultant will invoice the Company on or after the first
day of each month for Services rendered and expenses incurred during the
previous month. The Company will not withhold any amounts as U.S. federal tax or
applicable state tax withholdings from wages or as employee contributions under
the U.S. Federal Insurance Contributions Act, nor will the Company make any
employer contributions thereunder with respect to such payments. Consultant will
be solely responsible for the reporting, estimation and payment of all federal,
state or local county income taxes, fees and other contributions on or
attributable to Consultant’s income attributable to the fees payable hereunder.



--------------------------------------------------------------------------------



 
[ex101projectspartanjhoff003.jpg]
TCO 361918554v2 3 Consultant agrees that he will maintain unemployment and
worker’s compensation insurance as required by law. The Company will provide no
employee benefits including, but not limited to health, life, or disability
insurance, to Consultant or any of his personnel, if any. 4. Out-of-Pocket
Expenses. During the Term, the Company will reimburse Consultant for reasonable
out-of-pocket business, travel or entertainment expenses incurred by Consultant
in connection with and while providing the Services under this Agreement,
provided, that Consultant receives Company’s prior approval prior to incurring
any such individual expenses in excess of $1,000. In such event, Consultant will
provide documentation in the form of receipts, vouchers, invoices and the like
that pertain to and further substantiate and verify any such reimbursable
expense, and the receipt thereof by the Company, when requested, will be a
condition precedent to payment. 5. Independent Contractor. In performing his
duties hereunder, Consultant will act solely as an independent contractor and
not as a partner, joint venturer or employee of the Company. Nothing contained
in this Agreement will be construed to create any employment relationship
between the Company and Consultant, or be construed as constituting Consultant
or any of his employees or agents as an employee of the Company, and Consultant
will not represent to the contrary to any person, unless expressly authorized by
the Company. It is understood and agreed that as an independent contractor,
Consultant is responsible for, and has control over, the details and means of
performing the Services. Consultant will not represent to third persons that
Consultant’s status with respect to the Company is anything other than that of
an independent contractor. Consultant will not have any express or implied right
or authority to assume or create any obligations on behalf or in the name of the
Company or to bind the Company to any contract or undertaking with any other
person, nor will Consultant represent that it has such authority. Consultant and
his employees and agents will not be entitled to any Company fringe benefits and
hereby expressly waive any claim or right that any of them may have against the
Company arising out of the operation of any applicable workers’ compensation
law. 6. Confidentiality. (a) Confidentiality. Consultant hereby acknowledges and
agrees that Consultant is bound by the confidentiality restrictions set forth in
Section 3 of that certain Non-Competition Agreement, dated as of the date
hereof, by and between Consultant and the Company, which restrictions are
incorporated herein by reference (with capitalized terms used in such Section 3
having the meaning attributed to such terms as in such Non-Competition
Agreement). (b) Work Product. Consultant hereby assigns to the Company all
right, title and interest in and to any work product created by Consultant, or
to which Consultant contributes, pursuant to this Agreement (the “Work
Product”), including all copyrights, trademarks and other intellectual property
rights contained therein. Consultant agrees to execute, at the Company’s request
and expense, all documents and other instruments necessary or desirable to
confirm such assignment. In the event that Consultant does not, for any reason,
execute such documents within a reasonable time of the Company’s request,
Consultant hereby irrevocably appoints the Company as Consultant’s
attorney-in-fact for the purpose of executing such documents on Consultant’s
behalf, which appointment is coupled with an interest. If Consultant has any
rights, including without limitation “artist’s rights” or “moral rights,” in the
Work Product which cannot be assigned, Consultant agrees to waive enforcement
worldwide of such rights against the Company. In the event that Consultant has
any such rights, that cannot be assigned or waived, Consultant hereby grants to
the Company an exclusive, worldwide, irrevocable, perpetual license to use,
reproduce, distribute, create derivative works of, publicly perform and publicly
display the Work Product in any medium or format, whether now known or later
developed.



--------------------------------------------------------------------------------



 
[ex101projectspartanjhoff004.jpg]
TCO 361918554v2 4 7. Conflict of Interests. Consultant hereby represents and
warrants that the Services to be performed hereunder do not conflict with any
consulting, employment or other agreement to which Consultant is a party, and
Consultant agrees that he will not, without the Company’s prior written consent,
undertake any consulting engagement or employment that would conflict with the
Services to be performed hereunder. If during the Term, Consultant becomes aware
that he has a potential conflict of interest with the Company, Consultant will
so advise the Company immediately. 8. Termination. (a) Termination for
Convenience. This Agreement is subject to termination by mutual agreement at any
time. (b) Material Breach. Notwithstanding the terms and conditions of Section
8(a), no notice will be required in the event of a termination of this Agreement
based upon a material breach of this Agreement by the other party hereto. 9.
Obligations Upon Termination. Upon termination of this Agreement for any reason,
Consultant will: (i) immediately deliver to the Company all documents, books,
materials, records, correspondence, papers and information (on whatever media
and wherever located) relating to the business or affairs of the Company or its
business contacts, any keys and any other property of the Company that is in his
possession or under his control; (ii) irretrievably delete any information
relating to the business of the Company stored on any magnetic or optical disk
or memory and all matter derived from such sources which is in his possession or
under his control outside the premises of the Company; and (iii) provide a
signed statement that he has complied fully with his obligations under this
Section 9. 10. Miscellaneous. (a) Successors and Assignment. This Agreement will
be binding upon and will inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that the obligations of
Consultant are personal in nature and, therefore, Consultant will not assign any
of his rights or delegate or subcontract the performance of any of his duties
under this Agreement without the prior written consent of the Company; any such
assignment or subcontract without obtaining prior written consent will be void.
(b) Prior Agreements; Modifications; and Waivers. The terms and provisions of
this Agreement, along with the Non-Competition Agreement and any nondisclosure
or confidentiality obligations entered into by Consultant in his capacity as an
employee of the Company prior to the Acquisition, are intended to supersede any
conflicting terms or conditions in any other agreement between the parties
hereto relating to the subject matter hereof. This Agreement contains the entire
agreement between the parties hereto regarding the Services, and may not be
modified except by written instrument duly executed by both parties. The failure
of a party hereto to exercise any right or remedy will not be deemed or
constitute a waiver of such right or remedy in the future. No waiver of any of
the provisions of this Agreement will be deemed or will constitute a waiver of
any other provision hereof (regardless of whether similar), nor will any such
waiver constitute a continuing waiver unless otherwise expressly provided.



--------------------------------------------------------------------------------



 
[ex101projectspartanjhoff005.jpg]
TCO 361918554v2 5 (c) Severability. If any provision of this Agreement will, for
any reason, be held to violate any applicable law, and so much of said Agreement
is held to be unenforceable, then the invalidity of such a specific provision
herein will not be held to invalidate any other provisions herein, which other
provisions will remain in full force and effect unless removal of said invalid
provision destroys the legitimate purposes of this Agreement, in which event
this Agreement will be canceled. (d) Governing Law. This Agreement will be
construed, enforced and governed by the laws of the State of Maryland without
regard to its conflicts of law provisions. (e) Waiver of Jury Trial. THE PARTIES
IRREVOCABLY WAIVE THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL
PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT. (f) Advice of Counsel
and Construction. The parties acknowledge that all parties to this Agreement
have had the opportunity to be represented by counsel. Accordingly the rule of
construction of contract language against the drafting party is hereby waived by
all parties. (g) Notices. All notices under this Agreement will be sent and
deemed duly given when posted in the United States first-class mail, postage
prepaid to the addresses set forth below such party’s signature on the signature
page of this Agreement. These addresses may be changed from time to time by
written notice to the appropriate party. (h) Reliance on Counsel and Other
Advisors. Each party hereto has consulted such legal, financial, technical or
other experts as it deems necessary or desirable before entering into this
Agreement. Each party hereto represents and warrants that it has read, knows,
understands and agrees with the terms and conditions of this Agreement. (i)
Survival. Provisions of this Agreement that, by their nature are intended to
survive the termination or expiration of this Agreement, including but not
limited to Sections 6, 7, 9 and 10, will survive termination or expiration of
this Agreement. (j) Counterparts; Electronic Signature. This Agreement may be
executed in any number of counterparts, each of which will be deemed an
original, with the same effect as if the signature on each such counterpart were
on the same instrument. Further, this Agreement may be executed by transfer of
an originally signed document by facsimile or e-mail in PDF format, each of
which will be as fully binding as an original document. (Signatures on following
page.)



--------------------------------------------------------------------------------



 
[ex101projectspartanjhoff006.jpg]
{N0110077 } TCO 361918554v2 IN WITNESS WHEREOF, the parties hereto have each
executed this Consulting Services Agreement effective as of the date first above
written. COMPANY: DANYA INTERNATIONAL LLC By: /s/ Jeffrey A. Hoffman Name:
Jeffrey A. Hoffman Title: CEO Address: c/o DLH Holdings Corp. 3565 Piedmont
Road, Suite 3-700 Atlanta, Georgia Attn: Chief Executive Officer With a copy to:
Holland & Knight LLP 1600 Tysons Boulevard, Suite 700 McLean, Virginia 22102
Attention: Adam J. August CONSULTANT: /s/ Jeffrey Hoffman Jeffrey Hoffman Tax
ID#:________________________________ Address: With a copy to: Greenberg Traurig,
LLP 1750 Tysons Boulevard, Suite 1200 McLean, Virginia 22102 Attention: Tim
Jessell Facsimile: (703) 749-1301 E-Mail: jessellt@gtlaw.com



--------------------------------------------------------------------------------



 
[ex101projectspartanjhoff007.jpg]
{N0110077 } TCO 361918554v2 #37906872_v1



--------------------------------------------------------------------------------



 